Title: From Thomas Jefferson to George Jefferson, 8 June 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello June 8. 99.

Your favor of [June 3.] came to hand yesterday. I mentioned in a [recent letter] that I had [written to] Philadelphia & N. York to enquire the prospect of selling my tobo. from Philadelphia my advice is discouraging. but from N. York [I found] […] [of a much] better price than is to be had at Richmond, but […] to [send] 10. hogsheads at first as an experiment. we have therefore concluded that [6. of mine & 4] of mr Randolph’s shall be sent, which we will ask the favor of you to do by the first conveyance, consigning them to Henry Remsen esq. [notary publick?] in New York. I inclose you the manifests of 12. hogsheads, […] (the only remaining one) along with the hogshead itself this day by William Johnson’s boat […] with that of the tobo. now to be forwarded to N.Y. my [parcel should consist of 3.] hhds. of Poplar forest & 3. of Albemarle & mr Randolph’s of […] should 10. Doll[ars] be [offered] at Richmond for the residue before it is called for […] before it is shipped off, we are free & willing to sell at that price, giving any credit [short] of Christmas. be so good as to pay the freight & shipping charges, as [mr Johnson] has no funds of ours in his hands. I shall send you by the next post [a draught?] on Philadelphia for some sum under 1000. D. (I do not yet know exactly [the amount]) payable July 5. which I shall hope you will be able to dispose of. […] place for sale, we do [yet] propose that it shall […] [your commission?] on it. you have had as much trouble with it as if you had [sold it and are] therefore justly entitled to the same commission.—whatever […] [nail rod] [carried?] into N.C. you will be so good [as to recieve] […] [round] from Philadelphia which I hope you will […] forward before the [waters] fall. I am with great esteem
Dr SirYours affectionately

Th: Jefferson

